Citation Nr: 0422230	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from December 1966 to 
December 1970.

In a January 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
low back disability and for hepatitis C.  The veteran 
thereafter indicated disagreement with that decision, and 
perfected his appeal with the submittal of a substantive 
appeal (VA Form 9) in November 2002.

The veteran and his spouse offered personal testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO, in February 2004.  The transcript of that hearing is 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issues not on appeal

The Board notes that the issue of entitlement to service 
connection for a low back disability was previously denied by 
the RO in June 1973.  The veteran did not appeal that 
decision, which accordingly became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  In order to reopen a previously-denied 
claim, new and material evidence must be received.  See 
38 U.S.C.A. § 5108 (West 2002).   

When considering the veteran's current claim for service 
connection for a low back disability, the RO in essence 
determined that the claim had been reopened, and that inquiry 
into whether new and material evidence had been submitted 
that would serve to reopen that previously-denied claim need 
not be made.  Following review of the evidence, the Board 
agrees that the evidence associated with the veteran's claims 
file subsequent to June 1973 is both new and material; the 
issue is properly characterized as indicated above.  

In May 2002, the RO denied claims of entitlement to service 
connection for postoperative residuals of a retroclival 
meningioma and for postoperative right esotropia.  In 
December 2002, the RO denied claims of entitlement to service 
connection for diabetes mellitus and for hypertension.  
Review of the veteran's claims file does not reveal that he 
indicated disagreement with either of those rating decisions.  
Those issues, accordingly, are not on appeal and are not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case for additional 
evidentiary development is necessary.

The veteran is seeking entitlement to service connection for 
a low back disability.  He has contended, in substance, that 
he injured his back during basic training [see the February 
2004 hearing transcript, page 4] and that his current back 
problems stem from that alleged incident.  

The veteran's service medical records have been carefully 
reviewed.  On service entrance in November 1966, no spine 
impairment, or history thereof, was noted.  In December 1966, 
during basic training, the veteran complained of a six month 
history [i.e. before service] of low back pain.  He did not 
mention an injury during basic training.  Physical 
examination and x-rays were negative.  The diagnosis was mild 
chronic lumbosacral sprain.  In February 1967, he furnished a 
history of back pain since an injury one year previously 
[prior to service entrance].  Examination of the back was 
once again negative.  The remainder of the veteran's service  
medical records, including the report of the October 1970 
separation physical examination and the veteran's 
accompanying report of medical history, are pertinently 
negative.   

Medical records dated subsequent to service set forth a 
conflicting history with regard to a back injury.  These 
records show findings of back problems in 1973, when postural 
low back pain was identified, and in 1976, when chronic 
lumbosacral strain was noted.  In 1984, he provided a history 
of a back injury one year previously.  Records dated in 1988 
and thereafter show persistent low back problems, with 
multiple surgical treatment; however, the veteran indicated, 
in conjunction with that treatment, that his low back 
problems were the product of an on-the-job injury.  Records 
dated in 1992 reference a history of an April 1992 work 
injury, and in 1994 the veteran indicated that he originally 
injured his back two years previously;  

There is of record the report of a November 2000 VA 
examination in which the examiner, although noting that the 
veteran stated that he sustained a back injury when he fell 
on an obstacle course during basic training, also noted that 
he "did not see any back complaints in the military medical 
records provided to me." 

In an "Addendum" furnished in April 2002 there is an 
opinion by a VA staff physician which indicated that that the 
veteran's "back pain is at least or as likely related to 
injuries he sustained while in active service."  No basis 
was stated for that conclusion.

There is no doubt that the veteran currently has a low back 
disability.  However, it is unclear whether this current 
disability is related to the veteran's complaints early in 
his enlistment.  The Board believes that further medical 
review of this claim is called for under these circumstances.  
In particular, the Board believes that review of the complete 
medical file by the appropriate VA specialist, who would 
address the matter raised above, would be helpful in the 
Board's determination of whether the veteran's current low 
back disability is, or is not, related to service.

The origin of the veteran's hepatitis C is also unclear.  He 
has alleged that this disorder is the product of in-service 
drug use and promiscuous sexual behavior.  Based on that 
history, a VA examiner found that the veteran's hepatitis C 
was as likely as not related to his military service, given 
the history of cocaine used nasally and being promiscuous 
during that time frame.  

The Board is of the opinion that review of the veteran's 
medical file by an appropriate specialist, who would address 
the question of whether the veteran's hepatitis C was related 
to his in-service behavior, would be helpful in rendering a 
decision as to this issue.

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran's claims folder, 
including a copy of this remand, should 
be forwarded to a VA medical facility for 
review by an appropriate specialist.  The 
reviewing specialist should be asked to 
provide an opinion, based on the 
veteran's entire medical history, as to 
whether any current low back disorder is 
as least as likely as not related to the 
in-service complaints of back pain in 
December 1966 and in February 1967.   If 
physical examination and /or diagnostic 
testing are deemed to be necessary in 
order for the reviewing physician to 
render an informed opinion, such should 
be accomplished.  A copy of the report 
should be associated with the veteran's 
VA claims folder.

2.  The veteran's claims folder should be 
forwarded to a VA medical facility for 
review by an appropriate specialist, who 
should be asked to provide an opinion, to 
the extent practicable, as to whether the 
veteran's hepatitis C is as least as 
likely as not attributable to the 
veteran's purported in-service behavior, 
which was specifically described by him 
as the use of cocaine nasally and sexual 
promiscuity.  The reviewer should 
indicate, in general, whether it is as 
likely as not that Hepatitis C could be 
incurred due to "snorting" cocaine or 
engaging in risky sexual behavior.  In 
particular, the reviewing specialist 
examiner should state, based on the 
veteran's medical history and the natural 
history of the disease, whether it is as 
likely as not that the later-diagnosed 
Hepatitis C could have had its inception 
during the 1966-1970 time frame of the 
veteran's service.   If physical 
examination and /or diagnostic testing 
are deemed to be necessary in order for 
the reviewing physician to render an 
informed opinion, such should be 
accomplished.  A report should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim.  If the decision remains 
unfavorable to him with regard to either 
issue on appeal, a supplemental statement 
of the case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC, and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




